UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April 2012 Commission File Number 0-28584 CHECK POINT SOFTWARE TECHNOLOGIES LTD. (Translation of registrant's name into English) 5 Ha’solelim Street, Tel Aviv, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this Form, is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- softwarebladesTM ©2012 Check Point Software Technologies Ltd. All rights reserved. Classification: [Unrestricted] For Everyone|P.1 INVESTOR CONTACT: MEDIA CONTACT: Kip E. Meintzer Stephanie Look Check Point Software Technologies Check Point Software Technologies +1.650.628.2040 +1.650.628.2171 ir@checkpoint.com press@checkpoint.com CHECK POINT SOFTWARE TECHNOLOGIES REPORTS RECORD 2 FINANCIAL RESULTS · Total Revenue: $313.1 million, representing an 11 percent increase year over year · Non-GAAP Operating Income: $186.7 million, representing 60 percent of revenues · Non-GAAP EPS: $0.74, representing a 16 percent increase year over year · Cash Flow from Operations: $275.3 million, representing a 30 percent increase year over year REDWOOD CITY, CA – April 23, 2012 — Check Point® Software Technologies Ltd. (NASDAQ: CHKP), the worldwide leader in securing the Internet, today announced its financial results for the first quarter ended March 31, 2012. “I am very pleased with our strong start to the 2012 calendar year.Check Point delivered record first quarter results with good growth across all of our key financial metrics. The growth was driven by our latest network security appliances and the continued strength of our annuity software blades,” said Gil Shwed, founder, chairman, and chief executive officer of Check Point Software Technologies. Financial Highlights: · Total Revenue: $313.1 million, an increase of 11 percent, compared to $281.3 million in the first quarter of 2011. · GAAP Operating Income: $172.9 million, an increase of 22 percent, compared to $141.3 million the first quarter of 2011. GAAP operating margin was 55 percent, compared to 50 percent in the first quarter of 2011. · Non-GAAP Operating Income: $186.7 million, an increase of 16 percent, compared to $160.6 million in the first quarter of 2011. Non-GAAP operating margin was 60 percent, compared to 57 percent in the first quarter of 2011. · GAAP Net Income and Earnings per Diluted Share: GAAP net income was $143.6 million, an increase of 18 percent, compared to $122.1 million in the first quarter of 2011. GAAP earnings per diluted share were $0.68, an increase of 19 percent, compared to $0.57 in the first quarter of 2011. · Non-GAAP Net Income and Earnings per Diluted Share: Non-GAAP net income was $156.9 million, an increase of 14 percent, compared to $137.1 million in the first quarter of 2011. Non-GAAP earnings per diluted share were $0.74, an increase of 16 percent, compared to $0.64 in the first quarter of 2011. · Deferred Revenues: As of March 31, 2012, Check Point had deferred revenues of $542.2 million, an increase of 18 percent, compared to $460.4 million as of March 31, 2011. · Cash Flow: Cash flow from operations was $275.3 million, an increase of 30 percent, compared to $211.6 million in the first quarter of 2011. · Share Repurchase Program: During the first quarter of 2012, Check Point repurchased 1.29 million shares at a total cost of $75 million. · Cash Balances, Marketable Securities and Short Term Deposits: $3,121.2 million as of March 31, 2012, an increase of $549 million, compared to $2,572.2 million as of March 31, 2011. For information regarding the Non-GAAP financial measures discussed in this release, please see “Use of Non-GAAP Financial Information” and “Reconciliation of GAAP to Non-GAAP Financial Information.” softwarebladesTM ©2012 Check Point Software Technologies Ltd. All rights reserved. Classification: [Unrestricted] For Everyone|P.2 Check Point ThreatCloud™ On April 17, Check Point introduced ThreatCloud™, the first collaborative network to fight cybercrime.As enterprises fight threats separately, many threats are left undetected without a current way of sharing threat information across entities. To stay ahead of modern threats, businesses must collaborate – sharing threat data between organizations – to make security stronger and more effective. ThreatCloud™ automatically gathers threat data from enterprises that choose to contribute and from an innovative worldwide network of threat sensors. It then analyzes the data and distributes threat intelligence to security gateways around the globe.ThreatCloud leverages Check Point’s large installed base of security gateways, Check Point research and industry malware feeds enabling customers to quickly adapt their security response to new threats and protect their networks against threats that otherwise would go undetected. ThreatCloud is available with Check Point’s latest software blade release, R75.40, which also includes: · New Anti-Bot and enhanced Antivirus Software Blades that are powered by ThreatCloud, allowing them to get real-time updates and enforce pre-emptive protection against advanced threats and other forms of sophisticated malware. · Check Point GAiA™ unified operating system supporting all security gateways and software blades. · Over 100 additional security features, R75.40 brings customers advanced threat prevention, security consolidation and simplified management for better visibility and control. Industry Accolades: Check Point also continues to receive industry awards for innovative product development and leadership worldwide, including: · Leader in the Gartner Magic Quadrant for Unified Threat Management · Computing Security “Encryption Product of the Year” Award - Check Point Full Disk Encryption · SC Magazine Readers Choice Award - Best Intrusion Prevention (IPS) Solution · Frost & Sullivan Malaysia Excellence Award - Network Security Vendor of the Year In addition, Check Point President, Amnon Bar-Lev, was named a 2012 Channel Chief by CRN Magazine for the fifth consecutive year, based on his program innovations, growth and experience in the channel. Shwed concluded, “Check Point’s continued network security leadership is a result of our focus on providing customers with the best security available in the marketplace.ThreatCloud™ creates the first collaborative network to fight cybercrime, empowering our customers with threat intelligence and real-time protections.” Second Quarter 2012 Investor Conference Participation Schedule: · Bank of America Merrill Lynch 2012 Technology Conference May 8, 2012 – San Francisco, CA · Jeffries Global TMT Conference May 9,2012 – New York, NY · J.P. Morgan 40th Annual Technology, Media and Telecom Conference May 16, 2012 – Boston, MA · Cowen & Company 40th Annual Technology Media & Telecom Conference May 30, 2012 – New York, NY Members of Check Point's management team will present at these conferences and discuss the latest company strategies and initiatives. Check Point’s conference presentations are expected to be available via webcast on the company's web site. To view these presentations and access the most updated information please visit the company's web site at www.checkpoint.com/ir. The schedule is subject to change. softwarebladesTM ©2012 Check Point Software Technologies Ltd. All rights reserved. Classification: [Unrestricted] For Everyone|P.3 Conference Call and Webcast Information Check Point will host a conference call with the investment community on April 23, 2012 at 8:30 AM ET/5:30 AM PT.To listen to the live webcast, please visit the website at: www.checkpoint.com/ir. A replay of the conference call will be available through May 1, 2012 on the company's website or by telephone at +1.201.612.7415, replay ID number 392351, account # 215. About Check Point Software Technologies Ltd. Check Point Software Technologies Ltd. (www.checkpoint.com), the worldwide leader in securing the Internet, provides customers with uncompromised protection against all types of threats, reduces security complexity and lowers total cost of ownership. Check Point first pioneered the industry with FireWall-1 and its patented stateful inspection technology. Today, Check Point continues to develop new innovations based on the Software Blade Architecture, providing customers with flexible and simple solutions that can be fully customized to meet the exact security needs of any organization. Check Point is the only vendor to go beyond technology and define security as a business process. Check Point 3D Security uniquely combines policy, people and enforcement for greater protection of information assets and helps organizations implement a blueprint for security that aligns with business needs. Customers include tens of thousands of organizations of all sizes, including all Fortune and Global 100 companies. Check Point's award-winning ZoneAlarm solutions protect millions of consumers from hackers, spyware and identity theft. ©2012 Check Point Software Technologies Ltd. All rights reserved Use of Non-GAAP Financial Information In addition to reporting financial results in accordance with generally accepted accounting principles, or GAAP, Check Point uses non-GAAP measures of net income, operating income, operating margin and earnings per share, which are adjustments from results based on GAAP to exclude non-cash stock-based compensation charges, amortization of intangible assets, net gain on marketable securities previously impaired, and the related tax effects. Check Point’s management believes the non-GAAP financial information provided in this release is useful to investors’ understanding and assessment of Check Point’s ongoing core operations and prospects for the future. Historically, Check Point has also publicly presented these supplemental non-GAAP financial measures in order to assist the investment community to see the Company “through the eyes of management,” and thereby enhance understanding of its operating performance. The presentation of this non-GAAP financial information is not intended to be considered in isolation or as a substitute for results prepared in accordance with GAAP. A reconciliation of the non-GAAP financial measures discussed in this press release to the most directly comparable GAAP financial measures is included with the financial statements contained in this press release. Management uses both GAAP and non-GAAP information in evaluating and operating business internally and as such has determined that it is important to provide this information to investors. softwarebladesTM ©2012 Check Point Software Technologies Ltd. All rights reserved. Classification: [Unrestricted] For Everyone|P.4 CHECK POINT SOFTWARE TECHNOLOGIES LTD. CONSOLIDATED STATEMENT OF INCOME (In thousands, except per share amounts) Three Months Ended March 31, (unaudited) (unaudited) Revenues: Products and licenses $ $ Software updates, maintenance and subscription Total revenues Operating expenses: Cost of products and licenses Cost of software updates, maintenance and subscription Amortization of technology Total cost of revenues Research and development Selling and marketing General and administrative Total operating expenses Operating income Financial income, net Income before taxes on income Taxes on income Net income $ $ Earnings per share (basic) $ $ Number of shares used in computing earnings per share (basic) Earnings per share (diluted) $ $ Number of shares used in computing earnings per share (diluted) softwarebladesTM ©2012 Check Point Software Technologies Ltd. All rights reserved. Classification: [Unrestricted] For Everyone|P.5 CHECK POINT SOFTWARE TECHNOLOGIES LTD. RECONCILIATION OF GAAP TO NON-GAAP FINANCIAL INFORMATION (In thousands, except per share amounts) Three Months Ended March 31, (unaudited) (unaudited) GAAP operating income $ $ Stock-based compensation (1) Amortization of intangible assets (2) Non-GAAP operating income $ $ GAAP net income $ $ Stock-based compensation (1) Amortization of intangible assets (2) Net gain on Sale of marketable securities previously impaired(3) - ) Taxes on the above items (4) ) ) Non-GAAP net income $ $ GAAP Earnings per share (diluted) $ $ Stock-based compensation (1) Amortization of intangible assets (2) Net gain on Sale of marketable securities previously impaired(3) - ) Taxes on the above items (4) ) ) Non-GAAP Earnings per share (diluted) $ $ Number of shares used in computing Non-GAAP earnings per share (diluted) (1) Stock-based compensation: Cost of products and licenses $
